United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 1, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60663
                          Summary Calendar


                           FIRAS KALALIB,

                            Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                            Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A75 894 332
                        --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Firas Kalalib, a native and citizen of Syria, petitions this

court to review the decision of the Board of Immigration Appeals

(BIA) affirming the immigration judge’s denial of his applications

for waivers of inadmissibility and adjustment of status.           First

Kalalib asserts that the immigration judge (IJ) erred in requiring

him to establish that his wife would suffer extreme hardship if he

were deported in order to obtain a waiver of inadmissibility under

8 U.S.C. § 1182(h).    The IJ did not err in requiring Kalalib to

meet the requirements of § 1182(h)(1)(B).    He does not qualify for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-60663
                                   -2-

a waiver under subparagraph (A) under the statute’s plain language

because the IJ determined that he is inadmissible under both §

1182(a)(2)(A)(i)(D) and § 1182(a)(6)(C)(i).       See § 1182(h)(1)(A).

     In the alternative, Kalalib asserts that he did establish that

his wife would suffer extreme hardship upon his deportation, such

that he is entitled to waivers of inadmissibility under § 1182(h)

and (i).   We are precluded from considering this issue by 8 U.S.C.

§   1252(a)(2)(B),    which   bars    judicial   review   of   the   IJ’s

discretionary determinations under § 1182(h) and (i).

     Kalalib also asserts two arguments that he failed to raise

before the BIA:      that the IJ violated his Due Process rights in

finding that he had committed visa fraud and that the IJ ignored

BIA precedent in denying his application for adjustment of status.

Because Kalalib failed to exhaust these issues, we do not have

jurisdiction to consider them.       See § 1252(d)(1); Roy v. Ashcroft,

389 F.3d 132, 137 (5th Cir. 2004).

     Finally, Kalalib asserts that the IJ erred in considering his

prior arrests in exercising his discretion.          This court lacks

jurisdiction to review the bases for discretionary determinations

under § 1182(h) & (i) and § 1255.       See § 1252(a)(2)(B)(i).

     The petition for review is DENIED.